Judgment (denominated an order), Supreme Court, New York County (Walter Tolub, J.), entered on or about April 21, 1995, which, insofar as appealed from, denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner’s probationary employment as an attorney, unanimously affirmed, without costs.
"It is well settled that a probationary employee may be *288discharged without a hearing and without a statement of reasons in the absence of any demonstration that dismissal was for a constitutionally impermissible purpose or in violation of statutory or decisional law” '(Matter of York v McGuire, 63 NY2d 760, 761), or was made in bad faith (Matter of Johnson v Katz, 68 NY2d 649). Since there is no allegation that petitioner was discharged for a constitutionally improper reason or in violation of a statute or judicial rule, the only basis for reviewing his termination is to ascertain whether it was in bad faith, and the burden of raising and proving such bad faith is upon petitioner (Matter of Thomas v Abate, 213 AD2d 251). In that regard, petitioner has failed to demonstrate that his discharge was made in bad faith.
We have also considered petitioner’s procedural arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.